                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    SALIOU DIAW,                                       CASE NO. C18-1499-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    KATIE ANN LLC, a foreign limited liability
      company,
13
                            Defendant.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on the parties’ stipulation and motion for
18
     modification of the case scheduling order (Dkt. No. 24). Having considered the motion and the
19
     relevant record, the Court finds good cause to amend the scheduling order. Accordingly, the
20
     Court hereby GRANTS the motion and AMENDS the scheduling order as follows: the 39.1
21
     mediation shall be completed no later than April 23, 2020.
22
            DATED this 9th day of April 2020.
23
                                                           William M. McCool
24
                                                           Clerk of Court
25
                                                           s/Tomas Hernandez
26                                                         Deputy Clerk


     MINUTE ORDER
     C18-1499-JCC
     PAGE - 1
